Order entered September 30, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-18-01208-CV

                              ROY D. MITCHELL, Appellant

                                              V.

                                CITY OF DALLAS, Appellee

                     On Appeal from the 116th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-17-09853

                                          ORDER
       On the Court’s own motion, we REMOVE this case from submission on October 10,

2019. The case will be resubmitted in due course.


                                                     /s/   BILL WHITEHILL
                                                           JUSTICE